UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7093



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

             versus


LORENZO ADDERLY, a/k/a Kendrick A. McKenzie,
a/k/a Son-Son,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-95-74)


Submitted:    October 23, 2003               Decided:   October 31, 2003


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorenzo Adderly, Appellant Pro Se. Stephen Wiley Miller, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lorenzo    Adderly      appeals   from    the   district    court’s   order

denying his motion for a downward departure in his sentence.

Because Adderly had no pending challenge to his sentence and no

court had ordered his resentencing, we affirm the district court’s

determination that it lacked jurisdiction to grant the motion for

a downward departure.        We dispense with oral argument because the

facts   and   legal    contentions     are    adequately   presented    in   the

materials     before   the    court    and    argument   would   not   aid   the

decisional process.




                                                                       AFFIRMED




                                        2